Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2020 has been entered.
	Examiner has carefully considered all the claim amendments and arguments.  Applicants argue that the greatest amount of IL-12 production occurs when all stresses are applied simultaneously.  Examiner is not persuaded by this argument.  Page 7 states that the present invention can just involve the application of one stress later in the culture to generate the desired effects and does not state that 3 stresses must be 
Another issue is whether the combination of the references cited in the rejections would result in a sterilized product with a brightness L value of less than or equal to 65 and a chromaticity a* value of greater than or equal to -4 in the Lab color space, indicated by a yellow brown color.  The specification paragraph bridging pages 9-10 specifically states that the concentration of the cells is important for yellow brown color to be visualized.  Ebisawa (US 20060246040) on paragraph 16 states that this is a known concentration to sterilize cells at.
	Applicants specifically argue, “the cited references do not disclose or teach that the specific combination of each of the applied stresses, applied simultaneously, followed by sterilization of the bacteria in the culture medium at a temperature of 80 to 90C for 5 to 20 minutes, and preparing a strain concentration having a solid content of 4-7% by weight, results in a maximum yield.”
	No one reference might disclose all the stressors listed, wowever, it would be obvious to include/combine all the teachings of the references that teach stressors because each stressor can be used to enhance IL-12 production.  Thus, it would have been obvious to have used all the stressors during the stress stage to better improve IL-12 production.  The prior art references, Hasegawa and Fujiki, teach the sterilization phase at the prescribed temperature and for the claimed duration in a culture medium.  The term culture medium is also very broad, it could be any type of solution that cells can be cultured in.  The claims now clearly state that the strain concentrate has a solid content of 4 to 7% by weight before the actual sterilization procedure.  At the time of applicants’ invention, it was known that strains could be concentrated in this amount before a sterilization process as taught by Ebisawa.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1,4-5,8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izumo (EP2412797) in view of Susumu (JP2006028047), Hasegawa (US 20110189343), Sashihara (Effect of growth conditions of Lactobacillus gaseri OLL2809 on the immunostimulatory activity for production of interleukin-12 (p70) by murine splenocytes), Ebisawa (US 20060246040)

as in instant Claims 1 and 4.  Furthermore, the type of bacteria used in such a process can include Lactobacillus pentosus, Lactobacillus plantarum, Lactobacillus brevis, Lactobacillus fermentum, or Lactobacillus casei (Page 3[11]) as in instant Claims 5. 
Besides, a change in temperature, the Izumo reference also states that the osmotoic pressure can be increased to 500 to 1000 to enhance the immunostimulatory activities of the microorganism.  The reference states that sorbitol can be used.  
as in instant Claim 1,8
	Izumo mentions the use of sorbitol which is a sugar alcohol to increase osmotic pressure.  The osmotic pressure is increased after cultivation has been started (Page 9[54]).  The osmotic pressure also increased the cell wall components, which would increase IL-12 production as well (Page 9[56-58]).  At the time of applicants’ invention it would have been obvious to have combined both the increase in temperature stressor and the increase in osmotic pressure stressor in order to further increase IL-12 production.    "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Izumo uses a sugar not a salt to increase osmotic pressure.   However, at the time of applicants’ invention, it was known that a salt such as NaCl could be used in order to increase osmotic pressure when culturing lactic acid bacteria as discussed in paragraph 18 of Susumu/JP 200602804.  The references uses at least 1% salt as in instant Claims 1 and 8.
	Izumo separates the bacteria from the culture medium before sterilization.   Izumo fails to discuss a sterilization process which treats the cells at 80-90C in culture medium.   However, at the time of applicants’ invention, it was known that a sterilization process in which the cells were heated at 80C for ten minutes in their culture medium Claims 1 and 8
	Izumo does not teach that the IL-12 stimulatory characteristic is enhanced by decreasing the pH.  However, at the time of applicants’ invention, Sashirhara had taught that a drop in the pH when culturing such lactic acid bacteria could indeed enhance IL-12 stimulating activity.  Figure 3 on Page 277 shows that a culture at a low pH at 4 can stimulate a large amount of IL-12 (Page 277, Figure 3).  Page 275, Section 2.2. teaches that the pH is initially placed at approximately 6.4.  At the time of applicants’ invention, it would have been obvious to have initially adjusted the pH of the medium using an alkaline substance to make a slightly acidic medium to prevent shocking the cells before they have a chance to become established.  In this reference, the pH is increased through the addition of KOH.   In Sashirhara, the pH was allowed to drop to either 6.0, 5.0, or 4.0.  Furthermore, the pH drop was studied for periods of 6,12,18 hours (Figure 3).   A person of ordinary skill would have been expected to have determined what pH range to have maintained the cells at and how long to have allowed the pH to decline during culture by testing the ability of the Lactobacillus to stimulate Il-12 at different pH levels as tested in Sashihara.  As long as the pH didn’t get to low and the cells were still able to successfully grow and induce IL-12 production, it would have made sense to not as in instant Claims 1 and 8
	Izumo teaches that the invention can be performed on either plant and/or animal derived lactobacillus strains.  Izumo mentions that generic strains that can be used include:  Lactobacillus plantarum, Lactobacillus brevis, Lactobacillus fermentum, or Lactobacillus casei (Page3[10]).  There are also examples of specific strains used to include:  Lactobacillus pentosus S-PT94, JCM1558, JCM1149.  Similarly, Susumu just appears to use lactic acid bacteria, and there is no requirement that the lactic acid bacteria be similarly modified.  It appears that many strains of lactic acid bacteria are capable of undergoing stressors such as increase in temperature and osmotic pressure.  There is no definite teaching that states that the strains must be altered by the hand of man as in instant Claims 1 and 8,
	The references above fail to state a desirable concentration for the cells when undergoing a sterilization process.   However, at the time of applicants’ invention, concentrating the cells to 5-25wt % would have been obvious based on the teachings of Ebisawa.  Ebisawa had taught that cells could first be concentrated to a concentration of 5-25% wt before a sterilization process (Paragraph 16).  An artisan would have been motivated to have used such concentrations since it resulted in successful sterilization of cells.
	Some of the claim language refers to the amount of precipitation of the culture broth , “having a brightness L* value of less than or equal to 65 and a chromaticity a* value of greater than or equal to -4 in the L*a*b* color space, as measured in a quartz glass Petri dish having a diameter of 35mm.” and a “strain concentrate having a as in instant Claims 1 and 8.

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.


Claims 1,4-5,8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izumo (EP2412797) in view of Susumu (JP2006028047), Fujiki (US 20100098728), and Sashihara (Effect of growth conditions of Lactobacillus gaseri OLL2809 on the immunostimulatory activity for production of interleukin-12 (p70) by murine splenocytes), Ebisawa (US 20060246040)


Izumo teaches taking lactic acid bacteria and cultivating in an MRS medium at 30Cfor 16 hours.  Subsequently, MRS mediums, each in an amount of 100 ml, were inoculated with 2 ml of culture solution, and then were cultivated at 30C and 37C for 4 hours (Page 9[53]).  Izumo teaches the application of stress in the form of increase in temperature at a later stage of the cultivation process.  Izumo found that “cultivation at a as in instant Claims 1 and 4.  Furthermore, the type of bacteria used in such a process can include Lactobacillus pentosus, Lactobacillus plantarum, Lactobacillus brevis, Lactobacillus fermentum, or Lactobacillus casei (Page 3[11]) as in instant Claims 5. 
Besides, a change in temperature, the Izumo reference also states that the osmotoic pressure can be increased to 500 to 1000 to enhance the immunostimulatory activities of the microorganism.  The reference states that sorbitol can be used.  
“After the bacteria were cultivated by centrifuging at 8000 rpm for 10 minutes, then washed with physiological saline and re-centrifuged.  as in instant Claim 1,8
	Izumo mentions the use of sorbitol which is a sugar alcohol to increase osmotic pressure.  The osmotic pressure is increased after cultivation has been started (Page 9[54]).  The osmotic pressure also increased the cell wall components, which would increase IL-12 production as well (Page 9[56-58]).  At the time of applicants’ invention it "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Izumo uses a sugar not a salt to increase osmotic pressure.   However, at the time of applicants’ invention, it was known that a salt such as NaCl could be used in order to increase osmotic pressure when culturing lactic acid bacteria as discussed in paragraph 18 of Susumu/JP 200602804.  The references uses at least 1% salt as in instant Claims 1 and 8.
Izumo separates the bacteria from the culture medium before sterilization.   Izumo fails to discuss a sterilization process which treats the cells at 80-90C in culture medium.  However, at the time of applicants’ invention, it was known that sterilization could be carried out between 75-85C for 5 to 90 minutes in the original culture medium as taught by Fujiki (Paragraph 46).     Fujiki teaches that such sterilization process can successfully kill the bacteria “while the decline of IL-12 production is suppressed ([46]).” An artisan would have been motivated to have used such a sterilization process because it maintains adequate levels of IL-12. Claims 1 and 8
	Izumo does not teach that the IL-12 stimulatory characteristic is enhanced by decreasing the pH.  However, at the time of applicants’ invention, Sashirhara had taught that a drop in the pH when culturing such lactic acid bacteria could indeed enhance IL-initially placed at approximately 6.4.  At the time of applicants’ invention, it would have been obvious to have initially adjusted the pH of the medium using an alkaline substance to make a slightly acidic medium to prevent shocking the cells before they have a chance to become established.  In this reference, the pH is increased through the addition of KOH.   In Sashirhara, the pH was allowed to drop to either 6.0, 5.0, or 4.0.  Furthermore, the pH drop was studied for periods of 6,12,18 hours (Figure 3).   A person of ordinary skill would have been expected to have determined what pH range to have maintained the cells at and how long to have allowed the pH to decline during culture by testing the ability of the Lactobacillus to stimulate Il-12 at different pH levels as tested in Sashihara.  As long as the pH didn’t get to low and the cells were still able to successfully grow and induce IL-12 production, it would have made sense to not have added the alkaline solution to raise the pH.  The optimal pH range is expected to differ based on the specific type of cells used as in instant Claims 1 and 8
	Izumo teaches that the invention can be performed on either plant and/or animal derived lactobacillus strains.  Izumo mentions that generic strains that can be used include:  Lactobacillus plantarum, Lactobacillus brevis, Lactobacillus fermentum, or Lactobacillus casei (Page3[10]).  There are also examples of specific strains used to include:  Lactobacillus pentosus S-PT94, JCM1558, JCM1149.  Similarly, Susumu just appears to use lactic acid bacteria, and there is no requirement that the lactic acid bacteria be similarly modified.  It appears that many strains of lactic acid bacteria are capable of undergoing stressors such as increase in temperature and osmotic pressure.  as in instant Claims 1 and 8. 
	Some of the claim language refers to the amount of precipitation of the culture broth , “having a brightness L* value of less than or equal to 65 and a chromaticity a* value of greater than or equal to -4 in the L*a*b* color space, as measured in a quartz glass Petri dish having a diameter of 35mm.” and a “strain concentrate having a solid content of 4 to 7% by weight.” The prior art references discussed above clearly teach:  1. Decreasing the pH level, 2. Changing the cultivation temperature, 3. adding salt/osmotic substance to the culturing process, and 4. Sterilizing the cells in the culture medium at 80-90 which would result in killed lactic acid bacteria with such precipitation characteristics  as in instant Claims 1 and 8.
The references above fail to state a desirable concentration for the cells when undergoing a sterilization process.   However, at the time of applicants’ invention, concentrating the cells to 5-25wt % would have been obvious based on the teachings of Ebisawa.  Ebisawa had taught that cells could first be concentrated to a concentration of 5-25% wt before a sterilization process (Paragraph 16).  An artisan would have been motivated to have used such concentrations since it resulted in successful sterilization of cells as in instant Claims 1,8
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657